LEMMON, Justice,
dissenting.
The police, after Officer Beckemeyer lost defendant in pursuit, determined from a bar patron sketchy information as to the address of defendant’s nearby residence. Upon approaching the residence, a bystander informed police that defendant lived in the upstairs rear apartment, and that he had seen defendant enter the apartment twenty minutes earlier and had not seen him leave.
The police clearly had probable cause to arrest defendant. The critical issue involves the existence of exigent circumstances. Defendant was armed and had just violently attacked a woman at the bar before shooting five times at a police officer. There was clearly an urgent need to apprehend defendant immediately before he secured additional bullets and redirected his violent rage against the woman, the police officer, or other citizens. Under these exigent circumstances it was entirely reasonable for the police to enter defendant’s apartment without a warrant in order to effect an immediate arrest.
Furthermore, any error by the trial court in refusing the suppress admission of the gun was harmless beyond a reasonable doubt. Defendant took the stand and admitted he fired five shots outside the bar (claiming he shot into the air).1 Both Officer Beckemeyer and the barmaid testified that defendant aimed the gun at Beckemeyer when he fired the five shots and that one shot hit the van parked just beyond Beckemeyer in defendant’s line of fire. A slug was found in the parked van shortly after the incident. The fact that this slug was matched to the gun seized in defendant’s home was “icing on the cake”, but one can hardly conclude there was a reasonable possibility that introduction of the gun might have contributed to the conviction. Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967); State v. Gibson, 391 So.2d 421 (La.1980).

. It is evident that the introduction of the gun did not force defendant to take the stand. If defendant had not taken the stand, the testimony of Officer Beckmeyer and the barmaid that defendant fired five shots at the officer would have stood uncontradicted.